DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-16, and 18-20 are pending and have been examined in this application. 
This communication is the second action on the merits.
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, and 6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tracy (4,880,071).
Regarding claim 1, Tracy teaches a ducted-rotor aircraft comprising: a fuselage (11); a spindle (34, and 35) that is coupled to the fuselage (11, 34, and 35 as seen in figure 1); and first and second ducts (30, and 31) that are coupled to the spindle (30, 31, 34, and 35 as seen in figure 1), each duct including a rotor (28, and 29) that is disposed in an opening that extends through the duct (28, 29, 30, and 31 as seen in figure 1), each rotor having a plurality of blades (28, and 29 as seen in figure 1); wherein the first and second ducts define first and second interior duct spaces (30, and 31 as seen in figure 1), respectively, that are configured to receive airflow therethrough (30, and 31 as seen in figure 1) and wherein no portion of the spindle extends into either of the first and second interior duct spaces (34, and 35 as seen in figure 1, and 34 as seen in figure 5, as can be seen in figure 5 the spindle 34 terminates outside of the duct and is connected to the housing extension 34a).
Regarding claim 2, Tracy teaches the ducted-rotor aircraft of claim 1, wherein the first and second ducts, when coupled to opposed ends of the spindle, are disposed on opposed sides of the fuselage (11, 30, 31, 34, and 35 as seen in figure 1).
Regarding claim 3, Tracy teaches the ducted-rotor aircraft of claim 1, wherein the spindle is coupled to the fuselage such that the spindle is rotatable about a spindle axis that extends therethrough (Column 4, lines 3-47), and wherein the first and second ducts exhibit equal rotational displacement when the spindle is rotated about the spindle axis (Column 4, lines 3-47).
Regarding claim 6, Tracy teaches the ducted-rotor aircraft of claim 3, further comprising: a conversion actuator (13) that is coupled to the fuselage (11, and 13 as seen in figure 1) and the spindle (Column 3, line 61-Column 4, line 47), the conversion actuator operable to cause the spindle to rotate about the spindle axis (Column 3, line 61-Column 4, line 47).
Claims 1-4, 6, and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Turrell (US #1,928,578).
Regarding claim 1, Turrell teaches a ducted-rotor aircraft comprising: a fuselage (5); a spindle (11) that is coupled to the fuselage (5, 9, 11, and 15 as seen in figures 1, and 3); and first and second ducts (12) that are coupled to the spindle (11, and 12 as seen in figure 1), each duct including a rotor (18) that is disposed in an opening that extends through the duct (12, and 18 as seen in figure 1), each rotor having a plurality of blades (18 as seen in figure 1); wherein the first and second ducts define first and second interior duct spaces (12 as seen in figure 1), respectively, that are configured to receive airflow therethrough (12 as seen in figure 1) and wherein no portion of the spindle extends into either of the first and second interior duct spaces (Page 1, lines 27-31, and 80-96, this teaches that the ducts 12, are attached to the ends of the spindle 11 which prohibits the spindle from extending within the ducts).
Regarding claim 2, Turrell teaches the ducted-rotor aircraft of claim 1, wherein the first and second ducts, when coupled to opposed ends of the spindle, are disposed on opposed sides of the fuselage (5, 11, and 12 as seen in figure 1).
Regarding claim 3, Turrell teaches the ducted-rotor aircraft of claim 1, wherein the spindle is coupled to the fuselage such that the spindle is rotatable about a spindle axis that extends therethrough (Page 1, lines 38-62), and wherein the first and second ducts exhibit equal rotational displacement when the spindle is rotated about the spindle axis (Page 1, lines 38-62).
Regarding claim 4, Turrell teaches the ducted-rotor aircraft of claim 3, further comprising: first and second bearings (10) that rotatably couple the spindle to the fuselage (5, 9, 10, and 11 as seen in figure 1, and Page 1, lines 27-31), wherein the first bearing is coupled to the fuselage proximate to the first duct (10, and 12 as seen in figure 1) and the second bearing is coupled to the fuselage proximate to the second duct (10, and 12 as seen in figure 1).
Regarding claim 6, Turrell teaches the ducted-rotor aircraft of claim 3, further comprising: a conversion actuator (14) that is coupled to the fuselage (5, 14, and 15 as seen in figure 2, and Page 1, lines 27-37) and the spindle (11, 14, and 15 as seen in figure 2, and Page 1, lines 27-37), the conversion actuator operable to cause the spindle to rotate about the spindle axis (Page 1, lines 27-62).
Regarding claim 10, Turrell teaches a duct assembly for a ducted-rotor aircraft, the duct assembly comprising: first and second ducts (12), each duct including a rotor (18) that is disposed in an opening that extends through the duct (12, and 18 as seen in figure 1), the rotor having a plurality of blades (18 as seen in figure 1); and a spindle (11) that is configured to support the first and second ducts (11, and 12 as seen in figure 1, and Page 1, lines 27-31, and 80-96), wherein the first and second ducts are coupled to the spindle (11, and 12 as seen in figure 1, and Page 1, lines 27-31, and 80-96), wherein no portion of the spindle extends into either the opening of either of the first and second ducts (Page 1, lines 27-31, and 80-96, this teaches that the ducts 12, are attached to the ends of the spindle 11 which prohibits the spindle from extending within the ducts).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Turrell (US #1,928,578) in view of Reichert (US #3,052,430).
Regarding claim 5, Turrell teaches the ducted-rotor aircraft of claim 4, wherein the first bearing is configured to react to radial loads (9, 10, and 11 as seen in figure 1, and Page 1, lines 27-31, and 80-96, journaled bearing are designed to at least support radial loads) and the second bearing is configured to react to radial loads (9, 10, and 11 as seen in figure 1, and Page 1, lines 27-31, and 80-96, journaled bearing are designed to at least support radial loads).  But, Turrell does not teach that the second bearing also reacts to axial loads.
However, Reichert does teach that the second bearing also reacts to axial loads (Column 4, lines 50-63, this teaches that all of the bearings can react to both axial and radial loads).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the bearings react to axial loads because Turrell and Reichert are both aircraft with rotating propulsion assemblies supported by bearings.  The motivation for having the bearings react to axial loads is that it helps to prevent the ducts from being displaced in a non-rotatable manner which can cause failure in the aircraft.
Regarding claim 15, Turrell teaches the duct assembly of claim 10, further comprising: first and second bearings (10) that are mounted on the spindle (10, and 12 as seen in figure 1) and that are configured to rotatably couple the spindle to a fuselage of the aircraft (5, 9, 10, and 11 as seen in figure 1, and Page 1, lines 27-31), wherein the first bearing is configured to react to radial loads (9, 10, and 11 as seen in figure 1, and Page 1, lines 27-31, and 80-96, journaled bearing are designed to at least support radial loads) and the second bearing is configured to react to radial loads (9, 10, and 11 as seen in figure 1, and Page 1, lines 27-31, and 80-96, journaled bearing are designed to at least support radial loads).  But, Turrell does not teach that the second bearing also reacts to axial loads.
However, Reichert does teach that the second bearing also reacts to axial loads (Column 4, lines 50-63, this teaches that all of the bearings can react to both axial and radial loads).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the .
Claims 7, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Turrell (US #1,928,578) in view of Dancik (US #3,567,157).
Regarding claim 7, Turrell teaches the ducted-rotor aircraft of claim 1, wherein the spindle comprises: a shaft (11) that extends from a first end to an opposed second end (11 as seen in figure 1); wherein the propulsion assembly has a duct (12 as seen in figure 1); but Turrell does not teach first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft; and first and second attachment interfaces that are configured to be attachable to the first and second propulsion assemblies, respectively.
However, Dancik does teach first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft (60 as seen in figure 1, and 26 and 60 as seen in figure 4); and first and second attachment interfaces (25) that are configured to be attachable to the first and second propulsion assemblies, respectively (17, and 25 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the shaft have fittings on its ends and attachment interfaces attached to the propulsion assemblies because Turrell and Dancik are both aircraft with rotatable propulsion assemblies.  The motivation for having the shaft have fittings on its ends and attachment interfaces attached to the propulsion assemblies is that it allows for there to be a connection between the end of the shaft and the propulsion units without potentially damaging the integrity of either the elements.
Regarding claim 9, Turrell as modified by Dancik teaches the ducted-rotor aircraft of claim 7, but Turrell does not teach that the first and second fittings are configured to be secured to the first and (Column 2, lines 9-14).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the fittings secured to the attachment interfaces by fasteners because Turrell and Dancik are both aircraft with rotatable propulsion assemblies.  The motivation for having the fittings secured to the attachment interfaces by fasteners is that it allows the attachment interfaces to be pivotally connected to the fittings.
Regarding claim 11, Turrell teaches the duct assembly of claim 10, wherein the spindle comprises: a shaft (11) that extends from a first end to an opposed second end (11 as seen in figure 1); wherein the propulsion assembly has a duct (12 as seen in figure 1); but Turrell does not teach first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft; and first and second attachment interfaces that are configured to be attachable to the first and second propulsion assemblies, respectively.
However, Dancik does teach first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft (60 as seen in figure 1, and 26 and 60 as seen in figure 4); and first and second attachment interfaces (25) that are configured to be attachable to the first and second propulsion assemblies, respectively (17, and 25 as seen in figure 1)
Regarding claim 13, Turrell as modified by Dancik teaches the duct assembly of claim 11, but Turrell does not teach that the first and second fittings are configured to be secured to the first and second attachment interfaces with fasteners.  However, Dancik does teach that the first and second fittings are configured to be secured to the first and second attachment interfaces with fasteners (Column 2, lines 9-14).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the fittings secured to the attachment interfaces by fasteners because Turrell and Dancik are both aircraft with rotatable propulsion assemblies.  The motivation for having the fittings secured to the attachment interfaces by fasteners is that it allows the attachment interfaces to be pivotally connected to the fittings.
Claims 7, 8, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Turrell (US #1,928,578) in view of Kooiman et al. (US #9,868,541).
Regarding claim 7, Turrell teaches the ducted-rotor aircraft of claim 1, wherein the spindle comprises: a shaft (11) that extends from a first end to an opposed second end (11 as seen in figure 1); wherein the propulsion assembly has a duct (12 as seen in figure 1); but Turrell does not teach first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft; and first and second attachment interfaces that are configured to be attachable to the first and second propulsion assemblies, respectively.
However, Kooiman does teach first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft (20a as seen in figures 3, and 4, and Shown below in figure 8); and first and second attachment interfaces (20a as seen in figures 3, and 4, and Shown below in figure 8) that are configured to be attachable to the first and second propulsion assemblies, respectively (24a, and 82 as seen in figure 9).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the shaft have fittings on its ends and attachment interfaces attached to the propulsion assemblies because Turrell and Kooiman are both 

    PNG
    media_image1.png
    352
    628
    media_image1.png
    Greyscale

Regarding claim 8, Turrell as modified by Kooiman teaches the ducted-rotor aircraft of claim 7, but Turrell does not teach that the first and second attachment interfaces are integral with the first and second fittings, respectively.  However, Kooiman does teach that the first and second attachment interfaces are integral with the first and second fittings, respectively (As can be seen in figure 8 above the fitting and the attachment interface are made from the same components which results in them being integral)
Regarding claim 11, Turrell teaches the duct assembly of claim 10, wherein the spindle comprises: a shaft (11) that extends from a first end to an opposed second end (11 as seen in figure 1); wherein the propulsion assembly has a duct (12 as seen in figure 1); but Turrell does not teach first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft; and first and second attachment interfaces that are configured to be attachable to the first and second propulsion assemblies, respectively.
However, Kooiman does teach first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft (20a as seen in figures 3, and 4, and Shown above in figure 8); and first and second attachment interfaces (20a as seen in figures 3, and 4, and Shown above in figure 8) that are configured to be attachable to the first and second propulsion assemblies, respectively (24a, and 82 as seen in figure 9).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the shaft have fittings on its ends and attachment interfaces attached to the propulsion assemblies because Turrell and Kooiman are both aircraft with rotatable propulsion assemblies.  The motivation for having the shaft have fittings on its ends and attachment interfaces attached to the propulsion assemblies is that it allows for there to be a connection between the end of the shaft and the propulsion units without potentially damaging the integrity of either the elements.
Regarding claim 12, Turrell as modified by Kooiman teaches the duct assembly of claim 11, but Turrell does not teach that the first and second attachment interfaces are integral with the first and second fittings, respectively.  However, Kooiman does teach that the first and second attachment interfaces are integral with the first and second fittings, respectively (As can be seen in figure 8 above the fitting and the attachment interface are made from the same components which results in them being integral).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the fitting and attachment interfaces integral with each other because 
Regarding claim 14, Turrell as modified by Kooiman teaches the duct assembly of claim 11, wherein the propulsion assemblies have ducts (12 as seen in figure 1), but Turrell does not teach that each of the attachment interfaces comprises first and second planar surfaces that are spaced from each other, and wherein each of the first and second propulsion assemblies comprises first and second annular spars that are configured to be attached to the respective first and second planar surfaces of each attachment interface.  
But, Kooiman does teach that each of the attachment interfaces comprises first and second planar surfaces (82, and 84) that are spaced from each other (82, and 84 as seen in figure 8), and wherein each of the first and second propulsion assemblies comprises first and second annular spars (44) that are configured to be attached to the respective first and second planar surfaces of each attachment interface (44, 82, and 84 as seen in figure 9).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the attachment interfaces have a pair of spaced planar surfaces with an annular spar of the propulsion assembly held by the planar surfaces because Turrell and Kooiman are both aircraft with rotatable propulsion assemblies.  The motivation for having he attachment interfaces have a pair of spaced planar surfaces with an annular spar of the propulsion assembly held by the planar surfaces is that it puts the propulsion assembly into a double bearing configuration which helps to strengthen the connection and prevents failure.
Claims 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Turrell (US #1,928,578) in view of Reichert (US #3,052,430), and Dancik (US #3,567,157).
Regarding claim 16, Turrell teaches a spindle for a ducted-rotor aircraft, the spindle comprising: a shaft (11) that extends from a first end to an opposed second end (11 as seen in figure 1); and 5first (10) that are mounted on the shaft (10, and 12 as seen in figure 1) and that are configured to rotatably couple the spindle to a fuselage of the aircraft (5, 9, 10, and 11 as seen in figure 1, and Page 1, lines 27-31), wherein the first bearing is configured to react to radial loads (9, 10, and 11 as seen in figure 1, and Page 1, lines 27-31, and 80-96, journaled bearing are designed to at least support radial loads) and the second bearing is configured to react to radial loads (9, 10, and 11 as seen in figure 1, and Page 1, lines 27-31, and 80-96, journaled bearing are designed to at least support radial loads); wherein each duct defines an interior space configured to receive airflow therethrough (12 as seen in figure 1), and wherein no portion of the spindle are disposed in the interior spaces of the ducts (Page 1, lines 27-31, and 80-96, this teaches that the ducts 12, are attached to the ends of the spindle 11 which prohibits the spindle from extending within the ducts).  But, Turrell does not teach that the second bearing also reacts to axial loads, first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft; wherein each of the first and second fittings includes a flange that is configured to be secured to a respective propulsion assembly of the aircraft.
However, Reichert does teach that the second bearing also reacts to axial loads (Column 4, lines 50-63, this teaches that all of the bearings can react to both axial and radial loads)
However, Dancik does teach first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft (60 as seen in figure 1, and 26 and 60 as seen in figure 4); wherein each of the first and second fittings includes a flange (26)that is configured to be secured to a respective propulsion assembly of the aircraft (25, and 26 as seen in figure 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have fittings disposed on the ends of the shaft with a flange that is secured to the propulsion assemblies because Turrell and Dancik are both aircraft with rotatable propulsion assemblies.  The motivation for having fittings disposed on the ends of the shaft with a flange that is secured to the propulsion assemblies is that it allows systems to be attached to the ends of the shaft which improves the functionality of the system and creates a large surface for the connection between the spindle and propulsion assembly to create a stronger connection.
Regarding claim 18, Turrell as modified by Reichert and Dancik teaches the spindle of claim 16, wherein the propulsion assembly has a duct (12 as seen in figure 1 of Turrell), but Turrell does not teach first and second attachment interfaces that are configured to be attachable to respective first and second propulsion assemblies of the aircraft.  However, Dancik does teach first and second attachment interfaces (25) that are configured to be attachable to respective first and second propulsion assemblies of the aircraft (17, and 25 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have attachment interfaces connected to propulsion assemblies because Turrell and Dancik are both aircraft with rotatable propulsion assemblies.  The motivation for having attachment interfaces connected to propulsion assemblies is that it allows propulsion assemblies attached to the aircraft to provide thrust for the aircraft.  
Regarding claim 20, Turrell as modified by Reichert and Dancik teaches the spindle of claim 18, but Turrell does not teach that the first and second attachment interfaces are secured to the first and second fittings, respectively, with fasteners.  However, Dancik does teach that the first and second (Column 2, lines 9-14).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the fittings secured to the attachment interfaces by fasteners because Turrell and Dancik are both aircraft with rotatable propulsion assemblies.  The motivation for having the fittings secured to the attachment interfaces by fasteners is that it allows the attachment interfaces to be pivotally connected to the fittings.
Claims 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Turrell (US #1,928,578) in view of Reichert (US #3,052,430), and Kooiman et al. (US #9,868,541).
Regarding claim 16, Turrell teaches a spindle for a ducted-rotor aircraft, the spindle comprising: a shaft (11) that extends from a first end to an opposed second end (11 as seen in figure 1); and 5first and second bearings (10) that are mounted on the shaft (10, and 12 as seen in figure 1) and that are configured to rotatably couple the spindle to a fuselage of the aircraft (5, 9, 10, and 11 as seen in figure 1, and Page 1, lines 27-31), wherein the first bearing is configured to react to radial loads (9, 10, and 11 as seen in figure 1, and Page 1, lines 27-31, and 80-96, journaled bearing are designed to at least support radial loads) and the second bearing is configured to react to radial loads (9, 10, and 11 as seen in figure 1, and Page 1, lines 27-31, and 80-96, journaled bearing are designed to at least support radial loads); wherein each duct defines an interior space configured to receive airflow therethrough (12 as seen in figure 1), and wherein no portion of the spindle are disposed in the interior spaces of the ducts (Page 1, lines 27-31, and 80-96, this teaches that the ducts 12, are attached to the ends of the spindle 11 which prohibits the spindle from extending within the ducts)
However, Reichert does teach that the second bearing also reacts to axial loads (Column 4, lines 50-63, this teaches that all of the bearings can react to both axial and radial loads).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the bearings react to axial loads because Turrell and Reichert are both aircraft with rotating propulsion assemblies supported by bearings.  The motivation for having the bearings react to axial loads is that it helps to prevent the ducts from being displaced in a non-rotatable manner which can cause failure in the aircraft.  But, Reichert does not teach first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft; wherein each of the first and second fittings includes a flange that is configured to be secured to a respective propulsion assembly of the aircraft.
However, Kooiman does teach first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft (20a as seen in figures 3, and 4, and Shown above in figure 8); wherein each of the first and second fittings includes a flange (82, and 84) that is configured to be secured to a respective propulsion assembly of the aircraft (44, 82, and 84 as seen in figure 9).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have fittings disposed on the ends of the shaft with a flange that is secured to the propulsion assemblies because Turrell and Kooiman are both aircraft with rotatable propulsion assemblies.  The motivation for having fittings disposed on the ends of the shaft with a flange that is secured to the propulsion assemblies is that it allows systems to be attached to the ends of the shaft which improves the functionality of the system and creates a large surface for the connection between the spindle and propulsion assembly to create a stronger connection.
Regarding claim 18, Turrell as modified by Reichert and Kooiman teaches the spindle of claim 16, wherein the propulsion assembly has a duct (12 as seen in figure 1 of Turrell), but Turrell does not teach first and second attachment interfaces that are configured to be attachable to respective first and second propulsion assemblies of the aircraft.  However, Kooiman does teach first and second (20a as seen in figures 3, and 4, and Shown above in figure 8) that are configured to be attachable to respective first and second propulsion assemblies of the aircraft (24a, and 82 as seen in figure 9).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have attachment interfaces connected to propulsion assemblies because Turrell and Kooiman are both aircraft with rotatable propulsion assemblies.  The motivation for having attachment interfaces connected to propulsion assemblies is that it allows propulsion assemblies attached to the aircraft to provide thrust for the aircraft.  
Regarding claim 19, Turrell as modified by Reichert and Kooiman teaches the spindle of claim 18, but Turrell does not teach that the first and second attachment interfaces are integral with the first and second fittings, respectively.  However, Kooiman does teach that the first and second attachment interfaces are integral with the first and second fittings, respectively (As can be seen in figure 8 above the fitting and the attachment interface are made from the same components which results in them being integral).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the fitting and attachment interfaces integral with each other because Turrell and Kooiman are both aircraft with rotatable propulsion assemblies.  The motivation for having the fitting and attachment interfaces integral with each other is that it helps to strengthen the connection between the members which reduces the possible points of failure.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647